Richardson v Brookfield Props. OLP Co. LLC (2017 NY Slip Op 01286)





Richardson v Brookfield Props. OLP Co. LLC


2017 NY Slip Op 01286


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3129 150146/10

[*1]Betty L. Richardson, Plaintiff-Appellant,
vBrookfield Properties OLP Co. LLC, et al., Defendants-Respondents, Liberty Marble, Inc. Defendant.


Jason Levine, New York, for appellant.
Faust Goetz Schenker & Blee LLP, New York (Lisa De Lindsay of counsel), for Brookfield respondents.
Byrne & O'Neill, LLP, New York (Elaine C. Gangel of counsel), for Cooper, Robertson & Partners Architects, LLP, respondent.
Camacho Mauro Mulholland, LLP, New York (Wendy Jennings of counsel), for Turner Construction Company, respondent.
Milber Makris Plousadis & Seiden, LLP, Woodbury (Lorin A. Donnelly of counsel), for Quennell Rothschild & Partners, LLP, respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered October 14, 2015, as amended November 12, 2015, which granted defendants summary judgment dismissing the third amended complaint, unanimously affirmed, without costs.
Defendant owners and contractors met their prima facie burden (see e.g. Remes v 513 W. 26th Realty, LLC, 73 AD3d 665, 666 [1st Dept 2010]; Jones v Presbyterian Hosp. in City of N.Y., 3 AD3d 225 [1st Dept 2004]; see generally Espinal v Melville Snow Contrs., 98 NY2d 136, 140 [2002]), and plaintiff failed to raise a triable issue of fact as to whether an optical confusion contributed to her accident (see Remes, 73 AD3d at 666).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK